MEMORANDUM **
Jeremy McCrorey appeals from the district court’s judgment and challenges his guilty-plea conviction and 72-month sentence for conspiracy to distribute controlled substances, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), McCrorey’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided McCrorey the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief as to McCrorey’s conviction. We accordingly affirm the conviction.
McCrorey waived the right to appeal his sentence. Because the record discloses no *307arguable issue as to the validity of the sentencing waiver, we dismiss McCrorey’s appeal as to his sentence. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009).
Counsel’s motion to withdraw is GRANTED.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.